NUMBER 13-07-00620-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


PATRICK EARL BOURGEOIS,                                                       Appellant,

                                             v.

THE STATE OF TEXAS,                                                           Appellee.


 On appeal from the 252nd District Court of Jefferson County, Texas.


                          MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Garza and Benavides
               Memorandum Opinion by Justice Garza

       Appellant, Patrick Earl Bourgeois, was charged by indictment with burglary of a

building other than a habitation, a state jail felony. See TEX . PENAL CODE ANN . § 30.02(a),

(c)(1) (Vernon 2003). Pursuant to a plea agreement with the State, appellant pleaded

guilty to the offense. In accordance with the plea agreement, the trial court deferred any

finding of guilt, placed appellant on probation for four years, and assessed a $1,000 fine.

On September 7, 2007, the trial court: (1) revoked appellant’s probation in response to the
State’s motion to revoke probation and appellant’s admission that he violated a condition

of his probation; and (2) found appellant guilty of burglary of a building other than a

habitation.1 The trial court subsequently sentenced appellant to two years’ confinement

in the state jail and assessed $500.00 in restitution. See id. § 12.35(a) (Vernon Supp.

2007) (stating that “an individual adjudged guilty of a state jail felony shall be punished by

confinement in a state jail for any term of not more than two years or less than 180 days

. . . .”). Appellant now appeals the judgment of the trial court.

                                             I. ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Bourgeois's

court-appointed appellate counsel has filed a brief with this Court, stating that his review

of the record yields “no reversible error committed by the trial court and no arguable

issues.” Although counsel’s brief does not advance any arguable grounds of error, it does

present a professional evaluation of the record demonstrating why there are no arguable

grounds to be advanced on appeal. See Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978),

appellant's counsel has carefully discussed why, under controlling authority, there are no

errors in the trial court's judgment. Counsel noted that appellant was properly admonished

at the time of the plea and counsel has not indicated that appellant entered into the plea

involuntarily. Counsel has informed this Court that he has: (1) examined the record and

found no arguable grounds to advance on appeal, (2) served a copy of the brief on


        1
          Appellant entered a plea of “True” to violating his probation by “failing to provide verification of
attending and successfully com pleting the SAFPF [Substance Abuse Felony Punishm ent Facility] program .”

                                                      2
appellant, and (3) informed appellant of his right to review the record and to file a pro se

brief. See Anders, 386 U.S. at 744; Stafford, 813 S.W.2d at 510 n.3. On October 29,

2007, appellant’s counsel filed a motion for extension of time to allow appellant time to file

a pro se brief with this Court if he so desired. We granted the motion and set the deadline

for November 25, 2007. Subsequently, appellant filed a pro se motion for extension of time

to file his pro se brief. Specifically, appellant requested the deadline be moved to

December 25, 2007. We granted appellant’s motion for extension. The deadline has

passed and appellant has not filed a pro se brief.

                                  II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel's brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                 III. MOTION TO WITHDRAW

       In accordance with Anders, appellant’s attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744. We grant his motion

to withdraw. We further order counsel to notify appellant of the disposition of this appeal



                                              3
and the availability of discretionary review. See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex.

Crim. App. 1997) (per curiam).




                                                DORI CONTRERAS GARZA,
                                                Justice

Do not publish.
TEX . R. APP. P. 47.2(b).
Memorandum Opinion delivered and
filed this the 22nd day of May, 2008.




                                            4